ALLOWANCE

Terminal Disclaimer
The terminal disclaimer filed on 08/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent no. US 10844868 has been reviewed and is accepted. The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jayson Hongsermeier on 08/23/2022.

Claims 1, 4-5, 7, 12 and 16 have been amended to:

1.	(Currently Amended) A free-tipped axial fan assembly comprising:
	a fan comprising a plurality of radially extending blades rotatable about a fan axis, each of the plurality of blades having a blade tip, a leading edge, and a trailing edge, wherein the fan has a diameter D equal to two times a radial extent of the respective blade tips at the trailing edge; and
	a shroud comprising a barrel, the barrel comprising an inlet, a radial dimension of the inlet at an a 
	wherein a first angle, in a meridional plane, between a surface of the inlet and a direction of the fan axis varies non-monotonically, with respect to a surface coordinate which increases with respect to a distance along the surface of the inlet from the the 
	wherein a first portion of the inlet is located such that the region of non-monotonically varying angle within the inlet is defined at a first position that is upstream from the leading edges of the respective blades at a radially-outermost upstream portion of the respective blades, a second portion of the inlet is located such that the region of non-monotonically varying angle within the inlet is defined at a second position that is downstream from the first position and directly radially-above the radially-outermost upstream portion of the respective blades, and such that a radial dimension of the first portion of the inlet is greater than a radial dimension of the second portion of the inlet, and a radial extent of the respective blade tips at the leading edge is greater than the radial extent of the respective blade tips at the trailing edge, and
	wherein revolution of the respective blade tips about the fan axis defines a swept extent of the blade tips, the swept extent of the blade tips extending between the leading and trailing edges of the respective blade tips, such that[[,]] in order for the swept extent of the blade tips to be non-conforming to the region of non-monotonically varying angle within the inlet, a second angle, in the meridional plane, between the swept extent of the blade tips and the direction of the fan axis decreases monotonically throughout the swept extent of the blade tips with respect to a blade tip coordinate which follows the swept extent of the blade tips and which increases with respect to a distance along the respective blade tips from the leading edge to the trailing edge.

4.	(Currently Amended) The free-tipped axial fan assembly of claim 1, wherein a clearance gap distance between the swept extent of the blade tips and the second portion of the inlet at a position between a pair of adjacent locally closest points lying in the region of non-monotonically varying angle within the inlet, measured perpendicular to the swept extent of the blade tips, is at least 20 percent greater than an average value of the clearance gap distance at the pair of adjacent locally closest points.

5.	(Currently Amended) The free-tipped axial fan assembly of claim 1, wherein a clearance gap distance between the swept extent of the blade tips and the second portion of the inlet at a position between a pair of adjacent locally closest points lying in the region of non-monotonically varying angle within the inlet, measured perpendicular to the swept extent of the blade tips, is at least 40 percent greater than an average value of the clearance gap distance at the pair of adjacent locally closest points.

7.	(Currently Amended) The free-tipped axial fan assembly of claim 1, wherein the surface 

12.	(Currently Amended) A free-tipped axial fan assembly comprising:
	a fan comprising a plurality of radially extending blades rotatable about a fan axis, each of the plurality of blades having a blade tip, a leading edge, and a trailing edge, wherein the fan has a diameter D equal to two times a radial extent of the respective blade tips at the trailing edge; and
	a shroud comprising a barrel, the barrel comprising an inlet, a radial dimension of the inlet at an a 
	wherein an angle, in a meridional plane, between a surface of the inlet and a direction of the fan axis varies non-monotonically, with respect to a surface coordinate which increases with respect to a distance along the surface of the inlet from the the 
	wherein a first portion of the inlet is located at an axial location of a first portion of the respective blade tips;
	wherein a radial dimension of the inlet at an upstream end of the first portion of the inlet portion of the inlet 
	wherein a radial extent of each of the blade tips at an a 
	wherein the region of non-monotonically varying angle is at least partially located within the first portion of the inlet to define a second portion of the inlet, a second portion of the respective blade tips being defined at an axial location of the second portion of the inlet; and
	wherein revolution of the respective blade tips about the fan axis defines a swept extent of the blade tips, the swept extent of the blade tips extending between the leading and trailing edges of the respective blade tips, and wherein the swept extent of the second portion of the respective blade tips conforms to an envelope curve[[,]] in the meridional plane, which passes through a plurality of points on the second portion of the inlet which are closest to the respective blade tips.

16.	(Currently Amended) The free-tipped axial fan assembly of claim 12, wherein a clearance gap distance between the swept extent of the second portion of the respective blade tips and the envelope curve, measured perpendicular to the envelope curve, varies by no more than approximately 30 percent along the swept extent of the second portion of the respective blade tips.

Reasons for Allowance
Claims 1-20 are allowed in view of the Examiner’s Amendment above.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor fairly render obvious the combination(s) set forth in the independent claims. In particular the prior art does not teach an axial fan assembly characterized by the region(s)/portion(s) of non-monotonically varying angle defined within the inlet and with respect to the swept extent of the blade tips as provided per the independent claims 1 and 12 in combination with the other claim limitations.
The closest prior art of record is that of US 20100068028 (Bushnell), such that Bushnell (Figure 9) teaches a comparable free-tipped axial fan assembly that has an inlet defining a region of non-monotonically varying angle. Bushnell also teaches wherein the inlet possesses a greater upstream radial dimension as compared to a downstream radial dimension, and wherein the corresponding blade has a blade tip of which has a greater upstream radial extent as compared to a downstream radial extent.
However, Bushnell fails to teach wherein the corresponding inlet defining the region of non-monotonically varying angle includes the first and second portions of the inlet [e.g., wherein the region of non-monotonically varying angle includes a portion that is upstream from the radially-outermost upstream portion of the blade], at the respective first and second positions, and with respect to the second angle concerning the swept extent of the blade tips that decreases monotonically throughout the swept extent of the blade tips from the leading edge to the trailing edge. Bushnell similarly fails to teach wherein the swept extent of the second portion of the respective blade tips conforms to an envelope curve which passes through a plurality of points on the corresponding portion of the inlet which are closest to the respective blade tips [e.g., compare Fig. 9 per Bushnell to applicant’s Fig. 4C].
As such, the claimed invention(s) may be regarded as both novel and inventive with respect to the aerodynamic profile(s) achieved via the particular configuration of the fan assembly [e.g., via the particular geometry of the inlet with respect to the blade(s) and/or blade tip(s)].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747